DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 31 October 2019 and 27 January 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement filed 27 November 2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification (¶¶143 and 145-149; figure 8) as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8-13, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 3GPP R1-1608957 “URLLC and e MBB frame structure and multiplexing” (hereinafter referred to as “3GPP’957”).
As to claim 1, 3GPP’957 teaches a data transmission method, comprising:

obtaining a transmission parameter for transmitting the second data (§§2.3, 2.3.3, and 2.4; figures 2 and 7-9: UE receives, from TRP, parameters/information indicating the amount of resources and reservation method for transmitting the URLLC data);
determining, based on the transmission parameter, a size of a to-be-encoded data block for encoding the first data (§§2.3, 2.3.3, and 2.4; figures 2 and 7-9: UE determines, based on the parameter/information the amount of resources available for eMBB data encoding and transmission, determining a size that fits in the available resources);
encoding the first data based on the size of the to-be-encoded data block (§§2.3, 2.3.3, and 2.4; figures 2 and 7-9: UE uses the determined size based on the available resources to encode the eMBB data as depicted in the figures); and
mapping a data block obtained through the encoding to the time-frequency resources (§§2.3, 2.3.3, and 2.4; figures 2 and 7-9: UE maps the eMBB data to the available resources).
As to claim 8, 3GPP’957 teaches the method according to claim 1, wherein obtaining time-frequency resources for transmitting the first data comprises:
receiving first indication information sent by a network device, wherein the first indication information indicates the time-frequency resources (§§2.3, 2.3.3, and 2.4; figures 2 and 7-9: UE receives, from TRP, parameters/information indicating the amount of resources and reservation method for transmitting the URLLC data).
As to claim 9, 3GPP’957 teaches the method according to claim 8, wherein the first indication information comprises frequency hopping information, wherein the frequency hopping information 
As to claim 10, 3GPP’957 teaches the method according to claim 1, wherein obtaining the transmission parameter for transmitting the second data comprises: receiving the transmission parameter sent by the network device (§§2.3, 2.3.3, and 2.4; figures 2 and 7-9: UE receives, from TRP, parameters/information indicating the amount of resources and reservation method for transmitting the URLLC data).
As to claim 11, 3GPP’957 teaches the method according to claim 1, wherein the method further comprises:
receiving second indication information sent by the network device, wherein the second indication information is configured for instructing to enable the time-frequency resources to transmit the first data (§§2.3, 2.3.3, and 2.4; figures 2 and 7-9: UE receives, from TRP, parameters/information indicating the amount of resources and reservation method for transmitting the eMBB data).
As to claim 12, 3GPP’957 teaches the method according to claim 1, wherein the method further comprises:
sending, to a device that is to receive the first data, information indicating the time-frequency resources; and/or
sending the transmission parameter to the device that is to receive the first data (§§2.3, 2.3.3, and 2.4; figures 2 and 7-9: UE transmits information necessary for receiving device to receive eMBB data from the UE).
As to claims 13 and 15, claims 13 and 15 are rejected the same way as claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-7, 14, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP’957 in view of 3GPP R1-1612316 “Scheduling and support for service multiplexing” (hereinafter referred to as “3GPP’316”. Note 3GPP’316 was cited by the applicant in the IDS received 27 November 2019.
As to claim 2, 3GPP’957 teaches the method according to claim 1, wherein the transmission parameter comprises at least one of a size of a to-be-encoded data block for transmitting the second data, a quantity of transmission time intervals TTIs for transmitting the second data, a size of each TTI, a first frequency resource for transmitting the second data in each TTI, a time-frequency resource occupied by a control channel in each TTI, and a time-frequency resource occupied by a pilot in each TTI (§§2.3, 2.3.3, and 2.4; figures 2 and 7-9: the DCI/cell-specific signal/UE-specific signal/common information/broadcast information includes all of the reservation information for the locations and sizes of the URLLC time-frequency resources).
Although 3GPP’957 teaches “wherein the transmission parameter…” 3GPP’957 does not use the explicit language of TTI.
However, 3GPP’316 teaches the allocation of resources according to TTI (§§2-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in 3GPP’957 by including “TTI” as taught by 3GPP’316 because it provides 3GPP’957’s method with the enhanced capability of allocating resources according to TTI (3GPP’316, §§2-3).
As to claim 3, 3GPP’957 in view of 3GPP’316 teaches the method according to claim 2. 3GPP’957 further teaches wherein determining, based on the transmission parameter, the size of a to-be-encoded data block used to encode the first data comprises:
determining, based on the size of each TTI and the first frequency resource for transmitting the second data in each TTI, a size of a to-be-encoded data block corresponding to each TTI (§§2.3, 2.3.3, and 2.4; figures 2 and 7-9: determine data block size corresponding to the granularity of the resource to fit in available resources for eMBB based on size of unavailable resources for eMBB because they are reserved for URLLC); and
determining, based on the size of the to-be-encoded data block corresponding to each TTI, the size of the to-be-encoded data block used to encode the first data (§§2.3, 2.3.3, and 2.4; figures 2 and 7-9: determine size of data block for eMBB based on the determined data block size corresponding to the granularity of the resource).
Although 3GPP’957 further teaches “wherein determining…” 3GPP’957 does not use the explicit language of TTI.
However, 3GPP’316 further teaches the allocation of resources according to TTI (§§2-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in 3GPP’957 in view of 3GPP’316 by including “TTI” as further taught by 3GPP’316 for the same rationale as set forth in claim 2 (3GPP’316, §§2-3).
As to claim 4, 3GPP’957 in view of 3GPP’316 teaches the method according to claim 3. 3GPP’957 further teaches wherein before determining, based on the size of the to-be-encoded data block corresponding to each TTI, the size of the to-be-encoded data block for encoding the first data, the method further comprises:

determining, based on the second frequency resource and TTIs corresponding to the time-frequency resources, a size of a to-be-encoded data block for encoding data that is in the first data and that is transmitted by using the second frequency resource (§§2.3, 2.3.3, and 2.4; figures 2 and 7-9: determine, based on resource not reserved for URLLC a size of eMBB data that will fit in the resource not reserved for URLLC so the eMBB data will be transmitted in the resource); and, wherein
determining, based on the size of the to-be-encoded data block corresponding to each TTI, the size of the to-be-encoded data block for encoding the first data comprises:
determining, based on the size of the to-be-encoded data block corresponding to each TTI and the size of the to-be-encoded data block for encoding the data in the first data and transmitted by the second frequency resource, the size of the to-be-encoded data block for encoding the first data (§§2.3, 2.3.3, and 2.4; figures 2 and 7-9: additionally include size of resources available for eMBB since they are not reserved for URLLC in the equation for determining the size of eMBB data that will fit in the resources available for eMBB and not reserved for URLLC).
Although 3GPP’957 further teaches “wherein before determining…” 3GPP’957 does not use the explicit language of TTI.
However, 3GPP’316 further teaches the allocation of resources according to TTI (§§2-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in 3GPP’957 in view of 3GPP’316 by 
As to claim 5, 3GPP’957 in view of 3GPP’316 teaches the method according to claim 3. 3GPP’957 further teaches wherein determining, based on the size of each TTI and the first frequency resource for transmitting the second data in each TTI, a size of a to-be-encoded data block corresponding to each TTI comprises:
determining, based on a first frequency resource for transmitting the second data in an ith TTI in the TTIs, a size of a to-be-encoded data block corresponding to a reference TTI when the ith TTI corresponds to a size of the reference TTI, wherein i is an integer greater than 0 (§§2.1, 2.2, 2.3, 2.3.3, and 2.4; figures 1-2 and 7-9: determine, based on frequency resource reserved for transmitting URLLC, a size of the URLLC data corresponding to the granularity of the resources (i.e. short TTI) when an ith symbol has a corresponding ratio with the granularity of the resources (i.e. short TTI)); and
determining, based on the size of the to-be-encoded data block corresponding to the reference TTI and a size of the ith TTI, a size of a to-be-encoded data block corresponding to the ith TTI (§§2.1, 2.2, 2.3, 2.3.3, and 2.4; figures 1-2 and 7-9: determine the size of the URLLC data that can be transmitted in the reserved resources based on the ratio of data block to the granularity of the resources (i.e. short TTI) and the size of the ith TTI).
As to claim 6, 3GPP’957 in view of 3GPP’316 teaches the method according to claim 5. 3GPP’957 further teaches wherein the size of the to-be-encoded data block corresponding to the ith TTI is N=-CBS and N-CBs is determined according to the following formula: 
    PNG
    media_image1.png
    36
    342
    media_image1.png
    Greyscale
  
Nj-OS is the size of the reference TTI, Ni-OS is the size of the ith TTI, N-CBS is the size of the to-be-encoded data block corresponding to the reference TTI, and floor () indicates rounding down (§§2.1, 2.2, 2.3, 2.3.3, and 2.4; figures 1-2 and 7-9: the size of the URLLC data block is simply the ratio of the ith 
As to claim 7, 3GPP’957 in view of 3GPP’316 teaches the method according to claim 3. 3GPP’957 further teaches wherein the determining, based on the size of each TTI and the first frequency resource for transmitting the second data in each TTI, a size of a to-be-encoded data block corresponding to each TTI comprises:
determining, based on a size of an ith TTI in the TTIs, a first frequency resource for transmitting the second data in the ith TTI, and a pre-stored first mapping relationship, a size of a to-be-encoded data block corresponding to the ith TTI, wherein the first mapping relationship comprises a mapping relationship between a size of a TTI and a frequency resource and a size of a to-be-encoded data block, and i is an integer greater than 0 (§§2.1, 2.2, 2.3, 2.3.3, and 2.4; figures 1-2 and 7-9: data blocks are mapped to resources based on relationship between data block type (eMBB or URLLC) and size and resource reservation and granularity).
As to claims 14 and 16, claims 14 and 16 are rejected the same way as claim 2.
As to claims 17-20, claims 17-20 are rejected the same way as claims 3-6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN T VAN ROIE whose telephone number is (571)270-0308.  The examiner can normally be reached on Monday - Friday 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUSTIN T VAN ROIE/               Primary Examiner, Art Unit 2469